NO. 12-12-00325-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: PARK CITIES BANK,                                   §
THOMAS YOUNGBLOOD, MICHAEL
MERRITT, JOHN DIENES, STEVEN
METZGER, BRIAN NEITZEL, TODD                               §    ORIGINAL PROCEEDING
ASHBROOK, MICHAEL SAKS, AND
PCB SMITH COUNTY PROPERTIES,
LLC, RELATORS                                              §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On August 15, 2013, this Court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Park Cities Bank, Thomas Youngblood, Michael Merritt, John
Dienes, Steven Metzger, Brian Neitzel, Todd Ashbrook, Michael Saks, and PCB Smith County
Properties, LLC (Relators). That opinion directed Respondent to vacate his order signed on
September 12, 2012, partially granting Lewie Anderton’s motion to overrule Relators’ claims of
privilege and granting Anderton’s motion to compel discovery responses.
         Respondent complied with this court’s opinion and order on August 23, 2013. All issues
attendant to this original proceeding having been disposed of, this proceeding has now been
rendered moot; therefore, the writ need not issue. Accordingly, this original proceeding is
dismissed as moot.
Opinion delivered September 18, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                      SEPTEMBER 18, 2013


                                        NO. 12-12-00325-CV


   IN RE: PARK CITIES BANK, THOMAS YOUNGBLOOD, MICHAEL MERRITT,
    JOHN DIENES, STEVEN METZGER, BRIAN NEITZEL, TODD ASHBROOK,
         MICHAEL SAKS, AND PCB SMITH COUNTY PROPERTIES, LLC,
                                Relators


                   Original Proceeding from the County Court at Law No 2
                        of Smith County, Texas (Tr.Ct.No. 59,872-A)

                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by PARK CITIES BANK, THOMAS YOUNGBLOOD, MICHAEL MERRITT, JOHN
DIENES, STEVEN METZGER, BRIAN NEITZEL, TODD ASHBROOK, MICHAEL
SAKS, AND PCB SMITH COUNTY PROPERTIES, LLC, who are the relators in Cause No.
59,872-A, pending on the docket of the County Court at Law #2 of Smith County, Texas. Said
petition for writ of mandamus having been filed herein on September 24, 2012, and the same
having been duly considered, because it is the opinion of this Court that a writ of mandamus
should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby DISMISSED AS MOOT.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.